Citation Nr: 1447783	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 195	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1975 to February 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran withdrew his request for a hearing before the Board.

In June 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration. 


FINDING OF FACT

Sleep apnea was not affirmatively shown in service, and the sleep apnea is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated August 2011.  As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess (notice of the elements of the claim); and of Pelegrini (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

VA has obtained service records, VA records, and private records.  The Veteran was also afforded a VA examination in November 2012.  In June 2014, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  No additional argument or evidence was submitted. 

As the VA examination and VHA medical opinion were based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the VA examination and VHA opinion are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.


Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  Service connection may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is evidence which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Veteran was born in 1956 and he served on active duty from 1975 to 1997.

On separation examination in July 1996, history included frequent trouble sleeping.  The Veteran complained of tinnitus and trouble sleeping.  The examiner noted trouble sleeping and racing thoughts.  

In March 1997, one month after service, the Veteran filed a claim with VA for a sleep disorder.  

On VA examination in May 1997, the Veteran stated that he could not sleep due to tinnitus and that it was hard to sleep because of a constant high pitched hum.  The Veteran weighed 164 with a maximum weight of 172 over the last year.  The diagnosis was sleep disorder, chronic, bilateral tinnitus.  The Regional Office characterized the Veteran's claim for a sleep disorder as a psychiatric condition, which was not diagnosed and denied service connection.   

From 2008 to 2010, the Veteran's weight was stable at about 195, equating to a BMI of 29.1 




In a VA sleep consultation in February 2011, the Veteran stated that ever since he was discharged from the Army 20 years earlier, he had had trouble staying asleep.  Symptoms included loud snoring, witnessed apnea, choking and gagging during sleep, waking up tired and fatigued, and excessive daytime sleepiness.  

In March 2011, after a sleep study, the diagnosis was obstructive sleep apnea.  

In November 2012 on VA examination, the VA examiner concluded that sleep apnea was not related to service, because there was no documentation in the service treatment records of sleep problems or of symptoms that could be related to sleep apnea and sleep apnea was not shown until 14 years after service.  The VA examiner also stated that the Veteran had gained 26 pounds since leaving service, and that weight gain was a risk factor for sleep apnea.  

In December 2012, the Veteran asserted that he had complained of snoring and gagging in his sleep when he was discharged from service. 

In March 2014, the Board obtained a VHA medical opinion.  The VHA expert was unable to render an opinion on whether the current sleep apnea, first shown in 2011, represented the progression of the Veteran's in service symptoms of trouble sleeping as reported in July 1996.

As the VHA opinion was insufficient to decide the claim, the Board obtained a second VHA opinion in June 2014.  The VHA expert, the attending physician at a VA sleep center, was asked the following questions:

(1).  Was it at least as likely as not (probability of 50 percent) that the current sleep apnea, first shown in 2011, represented the progression of the Veteran's in service symptoms of trouble sleeping as reported in July 1996, that is, had onset in service? 

In response to (1), the VHA expert found no documentation of signs or symptoms of obstructive sleep apnea in the service treatment records.  The VHA expert stated that age and weight gain are well documented risk factors for the development of obstructive sleep apnea.  The VHA expert stated that a 10 percent change in weight on average predicted a 32 percent change in the index for apnea and hypopnea, citing several longitudinal and population-based studies.  The VHA expert stated that given the history in 1996 and in 1997 that linked tinnitus to sleep difficulty and the intervening years and weight gain preceding the diagnosis of mild sleep apnea in 2011, it was not at least as likely as not that the current sleep apnea represented the progression of the Veteran's trouble sleeping in 1996.

The second question was:

(2).  What was the clinical significance of a weight gain of 26 pounds after service as a risk factor for the development of sleep apnea as a new and separate condition unrelated to service?  

In response to (2), the VHA expert stated that obesity was a well-established and widely recognized risk factor for obstructive sleep apnea.  The VHA expert stated that a study showed a correlation between weight gain and an increase in the index for apnea and hypopnea, and that another study estimated that 41 percent of obstructive sleep apnea cases were attributed to the presence of a body mass index (BMI) of 25 or greater.   The VHA expert then concluded that the weight gain of 26 pounds was likely to have played a role in increasing the risk of the development of sleep apnea.  

Analysis 

On the basis of the service treatment records alone sleep apnea was not affirmatively shown to have onset in service.  Also, sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  


See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a)). 

As for service connection for a disability diagnosed after discharge under 38 C.F.R. § 3.303(d), obstructive sleep apnea was first documented by a sleep study in 2011.

The Veteran as a lay person is competent to describe symptoms of loud snoring, waking up tired and fatigued, and excessive daytime sleepiness, which are in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Veteran as a lay person is also competent to describe a simple medical condition, or a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation.  Jandreau, at 1377.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 






Sleep apnea is not simple medical condition that the Veteran is competent to identify, because the diagnosis depends on a sleep study and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  Also sleep apnea is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Where, as here, there is a question of the diagnosis of sleep apnea, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of sleep apnea either in service or before 2011, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose sleep apnea.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As for the Veteran reporting a contemporaneous medical diagnosis, sleep apnea by sleep study was first diagnosed in 2011, 14 years after separation from service in 1997.  




As for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence from a medical professional and there is no evidence of record that sleep apnea is attributable to an injury, disease, or event in service. 

To the extent that sleep apnea may be attributable to an injury, disease, or event in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, at 1316.  As previously explained, sleep apnea is not a simple medical condition under Jandreau or by case law and no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between sleep apnea and an injury, disease, or event in service. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion on the cause of sleep apnea.  As the Veteran's lay evidence is not competent evidence, the Board looks to the medical evidence. 

The Veteran has not submitted competent medical evidence supporting his claim.  

The Board finds that the only medical evidence of record that adequately addresses the Veteran's history and the facts of the case consists of the opinion of the VHA expert.  

The VHA expert, the attending physician at a VA sleep center, found no documentation of signs or symptoms of obstructive sleep apnea in the service treatment records.  





The VHA expert explained that given the history in 1996 and in 1997 that linked tinnitus to sleep difficulty and the intervening years and weight gain preceding the diagnosis of mild sleep apnea in 2011, it was not at least as likely as not that the current sleep apnea represented the progression of the Veteran's trouble sleeping in 1996.

The VHA expert also found that obesity and age were well-established and widely recognized risk factor for obstructive sleep apnea, citing medical literature.  The VHA expert explained that a study showed a correlation between weight gain and an increase in the index for apnea and hypopnea, and that another study estimated that 41 percent of obstructive sleep apnea cases were attributed to the presence of a body mass index (BMI) of 25 or greater.  The VHA expert then concluded that the Veteran's weight gain of 26 pounds, equating to a BMI of 29, was likely to have played a role in increasing the risk of the development of sleep apnea.  

As the medical opinion accounted for the Veteran's history and the significant facts of the case and included findings sufficient to describe the cause of sleep apnea, and as the conclusion reached in the opinion was supported by a cogent rationale, the opinion is persuasive evidence, which opposes, rather than supports, the claim, and there is no contrary favorable medical opinion.  

As there is no competent lay or medical evidence linking the Veteran's current sleep apnea to service, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and 38 C.F.R. § 3.303(d) (post-service diagnosis), and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).




ORDER

Service connection for sleep apnea is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


